           Case 1:21-cv-01208 Document 1-2 Filed 05/04/21 Page 1 of 7 Filed
                                                                     D.C. Superior Court
                                                                     03/18/2021 09:55AM
                                                                     Clerk of the Court
              SUPERIOR COURT OF THE DISTRICT OF COLUMBIA
                              Civil Division

VERONICA SANCHEZ
7301 General Kearney Drive
Albequerque, NM 87109


                                                      2021 CA 000856 V
            Plaintiff,
      V.


LYFT,INC.
185 Berry Street
Suite 5000
San Francisco, CA 94107

Serve:
C T Corporation System
1015 15th Street, NW
Suite 1000
Washington, DC 20005


AND


DAVID A. MIHALIC
908 Polaris Way
Missoula, MT 59803


AND


SAMUEL KENDRICK
1909 Tweed Place
Anacortes, WA 98221



            Defendants.

* * * * * * * * * * * *              * * * * * * * * * * * * *                *
             Case 1:21-cv-01208 Document 1-2 Filed 05/04/21 Page 2 of 7




                                       COMPLAINT
                    (Automobile Collision; Negligence; Negligent Per Se,
                      and Negligent Hiring, Training, and Supervision)

       The Plaintiff, Veronica Sanchez, by and through the undersigned counsel, moves this

Honorable Court for judgment against Defendants David A. Mihalic, Samuel L. Kendrick, and

Lyft, Inc. and hereby states as follows:

       1.      This Honorable Court has jurisdiction of this case by virtue of District of

Columbia Code §§ 11-921(a)(6) and 13-423(a)(3) because the cause of action arose as a result of

Defendants' tortious act or omission in the District of Columbia.

                                              PARTIES

       1.      At all times relevant to this Complaint, Plaintiff Veronica Sanchez was a resident

of the State of New Mexico.

       2.      At all times relevant to this Complaint, Defendant Lyft, Inc.("Defendant Lyft")

was a company licensed to operate in the District of Columbia and regularly conducts business in

the District of Columbia.

       3.      At all times relevant to this Complaint, Defendant David A. Mihalic ("Defendant

Mihalic") was a resident of the State of Montana.

       4.      At all times relevant to this Complaint, Defendant Samuel Kendrick ("Defendant

Kendrick") was a resident of the State of Washington.

                                              FACTS

       5.      On or about March 28, 2018, Ms. Sanchez requested a ride via Defendant Lyft's

ride-sharing application on her cell phone.




                                                 2
              Case 1:21-cv-01208 Document 1-2 Filed 05/04/21 Page 3 of 7


       6.      As a result of Ms. Sanchez's request for a ride through Defendant Lyft's app, she

was informed via cell phone notification from Defendant Lyft that Defendant Samuel Kendrick

would be her "Lyft driver" and that he would be arriving to pick her up in his vehicle at her

location and then provide her with a ride to her requested destination.

       7.      Defendant Lyft's app directed Defendant Kendrick to the site where he picked up

Plaintiff, and then he proceeded to take her along the route that was pre-determined according to

Defendant Lyft's ride-sharing app and its map function.

       8.      After he picked up Plaintiff, Defendant Kendrick was driving westbound on

Constitution Avenue, NW and Defendant Mihalic was also driving west on Constitution Ave,

NW behind Defendant Kendrick.

       9.      As Defendant Kendrick approached the intersection with 17th Street, NW,he sped

up rapidly to make the end of the yellow light and then slammed on his brakes when he reached

the other side of the intersection.

        10.    Immediately after Defendant Kendrick had crossed the intersection with 17th

Street, NW,and slammed on his brakes, Defendant Mihalic struck Defendant Kendrick's vehicle

from behind with such significant force that the airbags in Mihalic's vehicle deployed.

        11.    Based on the timing of Defendant Kendrick entering the intersection at the end of

the yellow light and the collision that followed shortly thereafter, Mihalic must have been

traveling though the intersection on a red light.

        12.    When Defendant Mihalic got out of his car after the collision, he refused to speak

with the Plaintiff, and he did not even bother asking her if she was physically okay. However, he

mentioned to the responding police officer that he was in a rush because he was late to an

important meeting with officials in the Trump Administration.




                                                    3
                Case 1:21-cv-01208 Document 1-2 Filed 05/04/21 Page 4 of 7


                                              COUNT I
                                             (Negligence)

       13.       Plaintiff incorporates, by reference, the allegations set forth above as if fully set

forth herein.

       14.       Plaintiff alleges that at all relevant times herein, Defendants Lyft and Kendrick

owed the Plaintiff a duty of care to operate the Lyft/Kendrick vehicle in a safe, prudent, and

appropriate manner consistent with motor vehicle safety and traffic laws then and there in effect.

       15.       To the extent that Defendants Lyft and Kendrick were providing a ride to Ms.

Sanchez in their capacity as a common carrier, Defendants Lyft and Kendrick owed Plaintiff the

highest duty of care recognized under the law.

       16.        Defendant Kendrick, acting as an actual or apparent agent and/or employee of

Defendant Lyft, breached the duties owed as set forth in the preceding paragraphs.

       17.       Defendant Mihalic owed the Plaintiff a duty of care to operate his vehicle in a

safe and reasonable manner and in such a manner that would not expose other drivers,

passengers, or any other roadway users to needless danger.

       18.       The above-described incident occurred due to the negligence of one or more of

the Defendants Mihalic or Kendrick, who was acting as an agent and/or employee of Defendant

Lyft. The acts of negligence include but are not limited to:

             a. Failure to obey traffic control devices;

             b. Failure to avoid a collision;

             c. Failure to carefully and prudently apply their brakes so as to avoid a collision;

             d. Failure to observe the presence and proximity of other vehicles in the roadway;

             e. Failure to control the speed of their vehicles;

             f. Failure to keep a proper lookout;

             g. Failure to follow the lead vehicle at a safe distance

                                                    4
                Case 1:21-cv-01208 Document 1-2 Filed 05/04/21 Page 5 of 7


              h. And/or other acts of negligence.

        19.      To the extent that any of the above-stated bases of negligence violated provisions

of the D.C. Code and/or the D.C. Municipal Regulations pertaining to traffic safety Defendants

Kendrick and Mihalic were negligent per se.

       20.       To the extent that Defendant Kendrick was acting within the scope of his agency

and/or employment with Defendant Lyft at the time of the crash, Defendant Lyft is vicariously

liable for any and all of the acts and/or omissions of Defendant Kendrick under the doctrine of

respondeat superior.

       21.       At all times relevant to this Complaint, Plaintiff was free of any negligence and

assumed no risk of injury.

       22.       As a direct and proximate result of the aforesaid negligence and/or

negligence per se of Defendants Kendrick and/or Mihalic, Plaintiff Veronica Sanchez

suffered injuries and damages, including but not limited to injuries to her neck and back.

On account of these injuries, Plaintiff has incurred, and will continue to incur, medical

expenses in an effort to care for her injuries; she has suffered a loss of earnings and

earning capacity as well as other economic losses; and she has suffered, and she will in

the future suffer, great pain of body and mind; all of which may be permanent in nature.

       WHEREFORE,Plaintiff Veronica Sanchez demands judgment of and against the

Defendants, Kendrick, Mihalic and Lyft,jointly and severally, in the amount of two

million dollars ($2,000,000.00), plus interest and costs.

                                           COUNT II
                           (Negligent Hiring, Training, and Supervision)

       23.       Plaintiff incorporates, by reference, the allegations set forth above as if fully set

forth herein.

       24.       At all relevant times herein, Defendant Lyft, acting by and through its agents,

                                                    5
               Case 1:21-cv-01208 Document 1-2 Filed 05/04/21 Page 6 of 7


servants, and/or employees, owed a continuing duty to reasonably, carefully, and conscientiously

secure the service of qualified and well-trained personnel, and/or to reasonably hire, train, and

supervise its personnel to, inter alia reasonably assure that its agent-drivers would be competent

to provide safe transportation services to Lyft customers in a manner consistent with all

applicable traffic safety laws and regulations.

         25.    Defendant Lyft, acting by and through its agents, servants, and/or employees,

breached the duties owed to the Plaintiff by, inter alia failing to reasonably hire, train and/or

supervise its personnel, Defendant Kendrick, as set forth above.

         26.    As a direct and proximate result of the aforesaid negligence of Defendant Lyft,

Plaintiff Veronica Sanchez was injured as set forth above.

         WHEREFORE,Plaintiff Veronica Sanchez demands judgment of and against the

Defendant Lyft in the amount of two million dollars ($2,000,000.00), plus interest and

costs.




                                              Respectfully Submitted,

                                             /s/ Daniel S. Singer
                                              Kenneth M. Trombly,#199547
                                              Noah S. Trombly,#1657567
                                              Daniel S. Singer,#1011357
                                              1825 K Street, N.W.
                                              Suite 1150
                                              Washington, DC 20006
                                             (202) 887-5000
                                              kmt@tromblylaw.com
                                              dsinger@tromblylaw.com
                                              ntrombly@tromblylaw.com
                                              Attorneysfor Plaintiff




                                                  6
Case 1:21-cv-01208 Document 1-2 Filed 05/04/21 Page 7 of 7


                     JURY DEMAND

         Plaintiff seeks a trial by jury on all issues.

                     /s/ Daniel S. Singer
                       Daniel S. Singer




                                   7
